DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species b, a pneumatic tire whose reinforcing cords are combined with at least one carcass ply arranged according to the embodiment of Figure 2 (single carcass ply, turn-ups overlapping belt edges) in the reply filed on March 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to because: Figures 5 and 6 should be designated by a legend such as -- Prior Art -- in order to clarify what is applicant’s invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	To provide proper grammar and antecedent basis and to clarify that the reinforcing cord density changes at a radial height in the recited range, in the portion of the reinforcing cords radially outside of the radial height the density is a first lower value, and in the portion of the reinforcing cords radially inside of the radial height the density is a second higher value (otherwise objects of the invention not achieved, specification paragraphs 0007-0008), applicant should rewrite claim 1 as -- 
 	1. (Currently Amended) A pneumatic tire comprising:
 	a tread portion 
 	a pair of sidewall portions that extend inward in a tire radial direction from the respective side of the tread portion in a tire width direction; and
 	a pair of bead portions each of which includes a bead core that is elongated continuously to an inside of the respective sidewall portion in the tire radial direction and extends continuously in an annular shape in a tire circumferential direction, and a bead filler disposed adjacent to the bead core and outside the bead core in the tire radial direction,
 	wherein reinforcing cords are disposed in the respective bead portion and the respective sidewall portion such that a density of the reinforcing cords changes at a radial height in a range of from 20% inclusive to 60% inclusive of a tire sectional height from a tire inner end in the tire radial direction, and such that the portion of the reinforcing cords radially outside of the radial height has a first lower reinforcing cord density and the portion of the reinforcing cords radially inside of the radial height has a second higher reinforcing cord density.
-- .
 	To provide proper grammar and antecedent basis applicant should rewrite claims 2-3 as -- 
 	2. (Currently Amended) The pneumatic tire according to claim 1, wherein the reinforcing cords in the respective bead portion and the respective sidewall portion include a plurality of first cords, and a plurality of second cords that have a smaller length in the tire radial direction than that of the first cords so as to terminate at the density change radial height, and the first cords and the second cords are alternately disposed in the tire circumferential direction.
 	3. (Currently Amended) The pneumatic tire according to claim 2, further comprising a carcass ply folded outward from an inside in the tire width direction, and disposed around the respective bead core and the respective bead filler, wherein an arrangement is made on each side of the tread portion in the folded end of the carcass ply, the outermost end of the first cords, the outermost end of the bead filler, and the outermost end of the second cords from 
-- .
 	To provide proper antecedent basis and eliminate vague language applicant should rewrite claim 4 as --
 	4. (Currently Amended) The pneumatic tire according to claim 3, further comprising a belt that extends in the tire width direction inside the tread portion, wherein on each side of the tread portion the height of the folded end of the carcass ply in the tire radial direction is 1.05 times or more than the height of the outermost end of the first cords in the tire radial direction, and the folded end of the carcass ply and the belt the overlapping amount 
-- .
 	To provide proper antecedent basis applicant should amend claims 7-9 such that in line 2 “cord” is changed to -- cords -- and after “disposed” is inserted -- at a radial height -- .
 	To provide proper antecedent basis applicant should amend claim 5 such that in line 2 “reinforcing cord” is changed to -- first cords -- and after “disposed” is inserted -- at a radial height -- .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application 7-117420 A cited by applicant.
 	See the English translation of the Japanese Office action filed in this application November 17, 2021. As to claims 3, 8, 11, and 15, the values within the radial height range for the height h2 of the shorter cords of 0.5-0.85 times the height h1 of the longer cords is disclosed with sufficient specificity (translation paragraphs 0008, 0012, 0021) including values at the smaller end that clearly would meet the claim 3 limitation that the height h2 is smaller than the radial height of the bead filler tip P. As to claims 6, 10, 11, and 13-15, the reinforcing cords are preferably arranged at an angle α of 0-60 degrees with respect to the radial direction = 30-90 degrees with respect to the circumferential direction (translation paragraph 0023) and thus the values within the preferred range are disclosed with sufficient specificity including the 30-45 degrees within the claimed range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2004-352174 A cited by applicant (equivalent to US Patent Application Publication 2004/0238094 A1 cited by applicant) in view of Japanese Patent Application 7-117420 A cited by applicant.
 	See paragraph 10 above and the English translation of the Japanese Office action filed in this application November 17, 2021: it would have been obvious to one of ordinary skill in the art to provide the different reinforcing cord heights as taught by JP ‘420 in the JP ‘174 reinforcing cords 9 in order to further improve steering stability while maintaining ride comfort.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernstorf et al. (6,513,561 B1, embodiment of Figures 1-5), Boileau (3,500,888 embodiment of Figures 1-5), US Patent Application Publication 2008/0295946 A1 (embodiment of Figure 18), and Japanese Patent Application 2015-116843 A disclose tires anticipating or rendering obvious at least claim 1 but are considered to be no more pertinent to the instant claims than the prior art already applied by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             June 20, 2022